Citation Nr: 0723434	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In October 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the record.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, increased isolation; near-
continuous panic and depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships and Global Assessment of 
Functioning (GAF) scores ranging from 33 to 44.

2.  There is no medical evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in January 2005 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish the veteran's increased rating claim, of 
what VA would do or had done, what evidence he should 
provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran including VA medical treatment 
records.  Further, the veteran was examined in February 2005 
for his PTSD.  He also provided testimony at a hearing on 
appeal in October 2006.  In June 2007, the veteran submitted 
a request for an additional examination to include 
consideration of his suicidal ideations as evidenced by the 
June 2005 Winchester Hospital treatment records.  The Board 
has considered the records and is granting an increase in 
rating to 70 percent disabling for veteran's service-
connected PTSD.  Thus, the Board considers the VA's duty to 
assist is satisfied.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
increased rating was granted on appeal.  When implementing 
the award for an increased rating for PTSD, the RO will 
address any notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  The present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial 0 percent (noncompensable) disability 
rating; it follows that it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection was granted for PTSD in a February 2004 
rating decision.  A 50 percent disability evaluation was 
assigned.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

VA treatment records show continued PTSD counseling and 
treatment between December 2003 and February 2006.  The 
medical evidence and the veteran's testimony at the October 
2006 Travel Board hearing demonstrate that the veteran's 
psychiatric disability is manifested primarily by symptoms of 
depression, sleep difficulties, anxiety, suicidal thoughts, 
and isolation.  The veteran lives alone and has minimal 
relationship with his siblings.  Evidence shows that the 
veteran struggles with substance abuse issues and has been 
unemployed since 1999.

In VA examination reports, the veteran has been assigned GAF 
scores ranging from 33 to 53.  The Court has held that GAF 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score of 41 
to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p. 32; 
38 C.F.R. §§ 4.125(a), 4.130.

In February 2001, the veteran underwent a VA PTSD 
examination, where he reported depression, poor sleep, 
nightmares, hypervigilance, lack of patience and 
concentration, and emotional blunting that interfered with 
his occupational and social relationships.  The veteran noted 
that because of his feelings of guilt, he avoided anything 
that may remind him of his experiences in Vietnam.  The VA 
examiner noted treatment for alcohol dependence.  Upon 
examination, the veteran had good insight and judgment with 
intact orientation and intellectual functioning.  The veteran 
denied any obsessive ritualistic behavior.  The VA examiner 
assigned the veteran a GAF score of 53.  

The veteran was again examined by a VA examiner in February 
2005, where he reported two hospitalizations for 
detoxification from alcohol and heroin, the last one being in 
June 2004.  His last employment was in 1999.  The veteran 
stated that he was not looking for work.  He further 
indicated "I don't want to go out of the house, life is a 
heartache and a hassle."  He also reported increased 
isolation, anxiety and depression, sleep difficulty, and 
survivor guilt.  He had a history of suicide attempts.  Upon 
examination, the VA examiner found that the veteran was 
depressed with flat affect, but cooperative.  He was fully 
oriented to person, place, and time with no evidence of a 
thought disorder.  The veteran had difficulties with memory 
and concentration.  He acknowledged occasional passive 
thoughts about the value of his life, but no active suicidal 
ideation.  The examiner assigned a GAF score of 44 based on 
the severe level of symptoms.  

Although the veteran reported no suicidal or homicidal 
ideation at the February 2005 examination, subsequently, in 
June 2005, the veteran was seen at the Winchester Hospital's 
emergency department for suicidal thoughts.  The veteran has 
also submitted a statement that he has thoughts of suicide.  
The Board has considered the veteran's claim taking into 
account the previous examinations and the veteran's testimony 
and treatment records.  Accordingly, the veteran's PTSD is 
manifested by social and occupational impairments due to 
suicidal ideation; near-continuous panic and depression; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Given the above analysis 
and evidence, the Board concludes that the veteran's PTSD 
more closely approximates a 70 percent disability rating.  
38 C.F.R. § 4.7.  

The Board finds that there is no persuasive medical evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  During the Travel Board hearing, the veteran did 
not report any of the symptoms constituting a 100 percent 
rating, but testified to isolation, agitation, anxiety, 
depression, and suicidal thoughts as causes for his 
impairments.  Thus, under the current rating criteria, a 100 
percent rating is not warranted for the veteran's PTSD.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated at any 
time during the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's PTSD has resulted in frequent 
hospitalizations.  Although the veteran reported no permanent 
employment since 1999, he also has been struggling with his 
substance abuse issues; it is difficult to find that his PTSD 
has interfered with his employment.  Significantly, he stated 
at the February 2005 examination that he was not looking for 
a job.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's PTSD warrants a 70 percent 
disability rating under Diagnostic Code 9411 and no more.  


ORDER

A disability rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


